904 F.2d 700Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Federico J. HEADLEY, Petitioner-Appellant,v.Ellis B. WRIGHT, Jr.;  Attorney General of the Commonwealthof Virginia, Respondents-Appellees.Federico J. HEADLEY, Petitioner-Appellant,v.Ellis B. WRIGHT, Jr.;  Attorney General of the Commonwealthof Virginia, Respondents-Appellees.
Nos. 90-7013, 90-7041.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 7, 1990.Decided:  May 25, 1990.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (C/A No. 89-1201-AM).
Federico J. Headley, appellant pro se.
Mary Sue Terry, Attorney General, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Frederico J. Headley seeks to appeal from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss appeal No. 90-7041 on the reasoning of the district court.  Headley v. Wright, CA-89-1201-AM (E.D.Va. Mar. 7, 1990).


2
Headley's notice of appeal in case No. 90-7013 was filed before the final order was entered by the district court.  We find that this appeal was interlocutory and dismiss No. 90-7013 for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 90-7041 DISMISSED
No. 90-7013 DISMISSED